WilsoN, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market value or price at the time of exportation of the merchandise covered by the above appeal for reappraisement, at which such or similar merchandise was freely offered for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of containers and coverings of whatever nature, and all other costs and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was $3.25 per gram, net packed, for Estrone Micronized.
IT IS FURTHER STIPULATED AND AGREED that there were no higher export values for the merchandise herein at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that this appeal may be submitted on the foregoing stipulation.
On the agreed facts, I find foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is $3.25 per gram, net packed, for estrone micronized.
Insofar as the appeal relates to other merchandise, it is hereby dismissed.
Judgment will be entered accordingly.